Name: Council Regulation (EEC) No 1929/92 of 10 July 1992 opening, allocating and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the African, Caribbean and Pacific (ACP) States (1992 to 1993)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 14. 7. 92 Official Journal of the European Communities No L 195/21 COUNCIL REGULATION (EEC) No 1929/92 of 10 July 1992 opening, allocating and providing for the administration of a Community tariff quota for rum, tafia and arrack originating in the African, Caribbean and Pacific (ACP) States (1992 to 1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Fourth ACP-EEC Convention entered into force on 1 September 1991 (') ; Whereas Protocol 6 to that Convention provides that products originating in the African, Caribbean and Pacific (ACP) States which fall within CN codes 2208 40 10, 2208 40 90, 2208 90 11 and 2208 90 19 shall , until the entry into force of a common organization of the market in spirits, be allowed into the Community free of customs duties under conditions such as to permit the develop ­ ment of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Community shall until 31 December 1993 fix each year the quantities which may be imported free of customs duties on the basis of the largest quantities imported annually from the ACP States into the Commu ­ nity in the past three years for which statistics are avai ­ lable, increased, until 31 December 1992, by an annual growth rate of 37 % on the market of the United Kingdom and 27 % on the other markets of the Commu ­ nity ; Whereas, by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Minis ­ ters on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Acces ­ sion of the Kingdom of Spain and the Portuguese Repu ­ blic to the European Communities (2), provision is made for special arrangements for the quota duties to be applied by those two Member States until 31 December 1992 ; Whereas those two Member States will apply the quota duty indicated in Article 1 as from 1 January 1993 ; whereas, by reason of the characteristics peculiar to the market in rum, the quota period ranges from 1 July to 30 June ; Whereas, having regard to the levels reached by imports of the products concerned into the Community during the past three years for which statistics are available, the annual quota volume for the period from 1 July 1992 to 30 June 1993 must be fixed at 214 268 hectolitres of pure alcohol ; Whereas although this volume is calculated on the basis of the reference year 1991 , that is, for an amount of 184 402 hectolitres of pure alcohol, it is appropriate for reasons inherent in the rum market to take only the second six months of 1991 as a basis for calculating the specific growth rates applicable until 31 December 1992, namely, 104 111 hectolitres of pure alcohol, 17 562 hecto ­ litres of which were imported by the United Kingdom and 86 549 hectolitres by the other Member States ; whereas the quota volume for the second six months of 1992 must accordingly be fixed at 133 977 hectolitres of pure alcohol ; Whereas the quota volume calculated for the first six months of 1993 should not be increased but should be fixed at the same amount as applied in the last correspon ­ ding quota period for which statistics are available, that is the first six months of 1991 , for which the amount is 80 291 hectolitres of pure alcohol ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; Whereas, following the case-law of the Court of Justice, it is unlawful to allocate the Community quotas between the Member States, unless overriding circumstances of an administrative, technical or economic nature prevent acting otherwise ; whereas, in addition, in cases where it is decided to allocate quotas, a mechanism should be set up whereby the integrity of the Common Customs Tariff may be protected ; Whereas the economic difficulties which could result for the French overseas departments (FOD) from the sudden change in the arrangements for importing rum from the African, Caribbean and Pacific (ACP) States constitute circumstances having a binding effect which justify the temporary and partial maintenance of these arrange ­ ments ; whereas, however, the arrangements for allocation of the quota into national shares should be phased out, being justified only on a transitional basis, and whereas they should in any event definitively disappear as from 1 January 1993 ; (') OJ No L 229, 17. 8 . 1991 , p. 3 . (2) OJ No L 172, 30. 6 . 1987, p. 1 . No L 195/22 Official Journal of the European Communities 14. 7. 92 Whereas, in these circumstances, it is advisable to increase to 80 % the volume of the Community reserve by means of a system for the automatic transfer of Member State share to the reserve as soon as 80 % of the latter has been used up ; whereas any quantities allocated to Member States from the quota volume which have not been used up by 1 January 1993 should also be returned to the reserve ; Whereas, during the past three years for which statistical data are available, imports from Member States have been as follows : (in hectolitres of pure alcohol) Whereas provision should be made for a mechanism to prevent, when the Community quota is not exhausted, goods from being imported into a Member State which has exhausted its share only after the full application of customs duties, or after having been diverted to another Member State which has not yet exhausted its share ; whereas, in these circumstances, if, during the period from 1 July to 31 December 1992, the Community reserve were to be almost entirely used up, Member States should return to the said reserve all of the unused portion of their initial shares so as to avoid part of the Commu ­ nity tariff quota from remaining unused in one Member State, when it could be used in others ; Whereas measures should be laid down to ensure that Protocol 6 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community, on the one hand, and between the Member States on the other : Member State 1989 1990 1991 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom Total 7 621 1 748 48 591 586 156 19 2 973 431 83 773 145 898 9 339 2 404 50 451 5 699 9 514 2 282 54 70 436 150 179 13 229 1 602 62 242 6 014 22 916 2 783 9 947 124 65 545 184 402 Whereas this form of administration requires close colla ­ boration between the Member States and the Commis ­ sion, and the Commission must be able to keep account of quota utilization rates and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quotas may be carried out by any one of its members, Whereas, in view of these factors, of market forecasts for the products in question and of the estimates submitted by certain Member States, quota shares may be fixed approximately at the following percentages : HAS ADOPTED THIS REGULATION : Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom . 6,30 1,20 33,56 2,55 6,80 1,68 2,18 45,73 ; Article 1 1 . From 1 July 1992 to 30 June 1993 the following products originating in the ACP States shall be imported duty-free into the Community within the limits of the relevant Community tariff quota mentioned : Order No CN code Description Quota Volume (in hi of pure alcohol) Quota duty 09 1605 2208 40 10 2208 40 90 2208 90 11 2208 90 19 Rum, tafia and arrack 214 268 Free 14. 7. 92 Official Journal of the European Communities No L 195/23 2. within the limit of this quota and until 31 December 1992, the Kingdom of Spain and the Portu ­ guese Republic shall apply customs duties calculated in accordance with the 1985 Act of Accession and Regula ­ tion (EEC) No 1820/87. The customs duty indicated in paragraph 1 shall be applied by these two Member States with effect from 1 January 1993. preferential treatment for a product covered by this Regu ­ lation, and this declaration is accepted by the customs authorities, the Member State concerned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the reserve referred to in Article 2 (3). Requests to draw on the reserve together with the date of acceptance of the said declaration must be forwarded to the Commission without delay. Drawings shall be granted by the Commission on the basis of the date of acceptance of goods for entry into free circulation by the customs authorities of the Member State concerned, provided a sufficient amount remains in the reserve. If a Member State does not use the quantities drawn, it shall return them to the reserve as soon as possible. If requests for drawings exceed the amount remaining in the reserve, an allocation shall be made pro rata. The Member States shall be so informed by the Commission. Article 2 1 . From 1 July until 31 December 1992, the tariff quota referred to in Article 1 shall be divided into two instalments. 2. A first instalment of 42 853 hectolitres of pue alcohol shall be allocated amongst certain Member States ; the shares which, subject to Article 4, shall apply until 31 December 1992, amount to the following quantities : (hectolitres of pure alcohol) Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom Article 4 2 699 514 14 382 1 092 2 914 720 935 19 593. Once at least 80 % of the reserve as defined in Article 2 (3) has been used up the Commission shall inform the Member States thereof. It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the provisions laid down in Article 3, if these provisions are not already in effect. Within a time limit fixed by the Commission as from the date referred to in the second subparagraph, Member States shall be required to return to the reserve all their initial shares which have not been used on that date. 3. A second instalment of 171 415 hectolitres of pure alcohol shall constitute the Community reserve. 4. If the products concerned are presented in the other Member States along with a declaration of entry into free circulation accepted by the customs authorities, the Member State concerned shall inform the Commission and draw a corresponding amount pursuant to Article 3 . 5. Without prejudice to Article 4, the Member States referred to in paragraph 2 shall return immediately to the reserve any quantity of the quota shares allocated to them when the quota volume was divided up which, on 1 January 1993, are unused. Article 5 The Commission shall keep an account of the shares opened to the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserves have been used up. It shall inform the Member States of the volume of the reserve following any return of quota shares pursuant to Article 4. Article 3 If a Member State's initial share as specified in Article 2 (2) has been used up entirely, the following provisions shall apply. If an importer presents, in a Member State, a declaration as to entry into free circulation comprising a request for No L 195/24 14. 7. 92Official Journal of the European Communities Article 6 Each Member State shall ensure that importers of the products concerned have free access to the quota for such time as the residual balance of the quota volumes so permit. Article 7 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 8 Council Regulation (EEC) No 3705/90 of 18 December 1990 on the safeguard measures provided for in the Fourth ACP-EEC Convention (') shall apply to the products referred to in this Regulation . Article 9 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1992. For the Council The President J. GUMMER O OJ No L 358, 21 . 12. 1990, p. 4.